DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the parent application No. 15/198,617 (see claims dated 9/27/2018 and Final Rejection dated 11/09/2018) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Specification
The disclosure is objected to because of the following informalities: The first paragraph should be updated the continuity data of all listed applications. For example, US App. No. 15/198,617 is now US Patent No. 10,974,063.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,974,063. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelleher et al. (US 2015/0057701, hereinafter Kelleher).
The applicant is reminded of the following principles of law governing apparatus claims:
"To anticipate a claim, a reference must disclose every element of thechallenged claim and enable one skilled in the art to make the anticipatingsubject matter." PPG Indus. Inc. v. Guardian Indus. Corp, 75 F.3d 1558,1566 (Fed. Cir. 1996). 
"[T]he patentability of apparatus or composition claims depends onthe claimed structure, not on the use or purpose of that structure." CatalinaMktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir.2002). 
"It is well settled that the recitation of a new intended use for an oldproduct does not make a claim to that old product patentable." In reSchreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). 
Regarding claim 1, Kelleher teaches a light therapy device capable of stimulating and/or promoting eyelash growth, comprising: an energy transducer configured to provide light energy at one or more wavelengths to an eyelash region of an eyelid (120; Fig. 3); and a scleral shield configured to block light energy toward the eyeball (300; Fig. 3); wherein when the eyelid is positioned between the energy transducer and the scleral shield, the energy transducer provides light energy at a first wavelength to the eyelash region (para [0019]) capable of stimulating and/or promoting eyelash hair growth, and the scleral shield blocks and/or protects the eyeball from the light energy (para [0111]).
Regarding claim 2, Kelleher teaches the device of claim 1, and further discloses wherein the first wavelength for eyelash hair growth is within a wavelength range of 450 nm-700 nm (para [0046]-[0049]).
Regarding claim 3, Kelleher teaches the device of claim 1, and further discloses wherein the energy transducer is further configured to provide light energy at a second wavelength to treat bacteria on the eyelid (para [0124]).  
Regarding claim 4, Kelleher teaches the device of claim 3, and further discloses wherein the second wavelength is within a wavelength range of 400 nm-450 nm (para [0124]).
Regarding claim 5, Kelleher teaches the device of claim 1, and further discloses wherein the energy transducer is further configured to provide light energy at a third wavelength to heat the eyelid and soften or melt meibum within meibomian glands (para [0018], para [0186]).
Regarding claim 6, Kelleher teaches the device of claim 5, and further discloses wherein the third wavelength is within a wavelength range of 700 nm-1000 nm (para [0018]-[0019]).
Regarding claim 7, Kelleher teaches the device of claim 1, and further discloses wherein the scleral shield is made of, or coated with, a light energy blocking material (302; Fig. 3A; para [0111]).
Regarding claim 8, Kelleher teaches the device of claim 1, and further discloses wherein the energy transducer comprises at least one of an LED, laser, incandescent lamp, xenon lamp, halogen lamp, luminescent lamp, high-intensity discharge lamp, and gas discharge lamp (para [0117]).
Regarding claim 9, Kelleher teaches the device of claim 1, and further discloses comprising one or more components selected from the group consisting of: a display or dashboard configured to display the device status, a battery configured to power the device components, battery charging means, and a controller (212; Fig. 3; para [0111]).
Regarding claim 10, Kelleher teaches a handheld light therapy device capable of stimulating and/or promoting eyelash growth (200; Fig. 3; para [0111]), comprising: a housing (202; Fig. 3); an energy transducer module positioned at a distal end of the housing (120; Fig. 3), the energy transducer module being configured to provide light energy at one or more wavelengths capable of stimulating and/or promoting eyelash hair growth to an eyelash region of an eyelid (para [0117]); a power source module positioned within the housing (110; Fig. 3), the power source module being coupled to the energy transducer module (para [0114]-[0115]); a controller coupled to the power source module (212; Fig. 3; para [0111]); a user interface device coupled to the controller (270; Fig. 3; para [0115]), the user interface device being configured to provide user input to the controller to instruct the power source module to deliver energy to or from the energy transducer module (para [0115]); and a scleral shield (300; Fig. 3) configured to block light energy toward the eyeball being made of, or coated with, a light energy blocking material (302; Fig. 3A; para [0111]), the scleral shield being positioned between the energy transducer and the eyeball (note positioning of 300; Fig. 3); wherein when the eyelash region is positioned in a gap between the energy transducer and the scleral shield, the energy transducer is instructed to provide light energy at a first wavelength to the eyelash region, and the scleral shield blocks and/or protects the eyeball from the light energy (Fig. 3; para [0110]).
Regarding claim 11, Kelleher teaches the device of claim 10, and further discloses wherein the first wavelength for eyelash hair growth is within a wavelength range of 450 nm-700 nm (para [0019]).
Regarding claim 12, Kelleher teaches the device of claim 10, and further discloses wherein the energy transducer is further configured to provide light energy at a second wavelength to treat bacteria on the eyelid (para [0124]).
Regarding claim 13, Kelleher teaches the device of claim 10, and further discloses wherein the energy transducer is further configured to provide light energy at a third wavelength to heat the eyelid and soften or melt meibum within meibomian glands (para [0018], para [0186]).
Regarding claim 14, Kelleher teaches the device of claim 10, and further discloses wherein interface device is selected from the group consisting of: a button, switch, touch screen, voice commands, another module or device and a smartphone (para [0115]).
Regarding claim 15, Kelleher teaches the device of claim 10, and further discloses wherein the energy transducer comprises at least one of an LED, laser, incandescent lamp, xenon lamp, halogen lamp, luminescent lamp, high-intensity discharge lamp, and gas discharge lamp (para [0117]).
Regarding claim 16, Kelleher teaches the device of claim 10, and further discloses comprising a safety feature electrically coupled to the energy transducer prevents or interrupts the light energy from occurring if the scleral shield is not in position to protect the eyeball (para [0200]).
Conclusion
This is a continuation of applicant's earlier Application No. 15/198,617.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792